UNITED STATES DISTRICT COURT
                                                                                           FILED
                                FOR THE DISTRICT OF COLUMBIA                                FEB- 5 2013
                                                                                      Clerk · U·S· o·rs tnet & Bankruptc
                                                                                                          ·
                                                                                     Courts tor the District of Columbra
Don Jones,                                       )
                                                 )
        Plaintiff,                               )
                                                 )
                V.                               )            Civil Action No.
                                                 )
Department of Justice et al.,                    )
                                                 )
        Defendants.                              )
                                                                                 13 0161
                                                 )


                                   MEMORANDUM OPINION

        This matter is before the Court on review of plaintiffs pro se complaint and application

to proceed in forma pauperis. The Court. will gr;ant plaintiffs application to proceed in forma
                                         I   J       ,   ,I




pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter

jurisdiction is wanting).

        Plaintiff, a District of Columbia resident, sues the Department of Justice for $500

million. The complaint stems from plaintiffs alleged visit to the Drug Enforcement

Administration where he was "handcuffed and given a notice that I am not allowed in their

building." Compl. at 1.

        A claim for monetary damages against the United States is cognizable under the Federal

Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671 et seq. Such a claim is maintainable, however,

only after the plaintiff has exhausted administrative remedies by "first present[ing] the claim to

the appropriate Federal agency .... " 28 U.S.C. § 2675. This exhaustion requirement is

jurisdictional. See GAF Corp. v. United States, 818 F.2d 901, 917-20 (D.C. Cir. 1987); Jackson




                                                                                                                       3
v. United States, 730 F.2d 808, 809 (D.C. Cir. 1984); Stokes v. U.S. Postal Service, 937 F. Supp.

11, 14 (D.D.C. 1996). Since plaintiffhas not indicated that he exhausted his administrative

remedies under the FTCA, this case will be dismissed. See Abdurrahman v. Engstrom, 168

Fed.Appx. 445, 445 (D.C. Cir. 2005) (per curiam) ("[T]he district court properly dismissed case

[based on unexhausted FTCA claim] for lack of subject matter jurisdiction."). A separate Order
                                           '

accompanies this Memorandum Opinion.




Date: January   j_t_, 2013




                                                2